Citation Nr: 0928823	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  06-28 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to Department of Veterans Affairs compensation 
under 38 U.S.C.A. § 1151 for lung cancer, status post right 
lobectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from November 1958 to July 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent clinical evidence of record fails to 
demonstrate the delay in the Veteran's diagnosis of lung 
cancer and his subsequent right pneumonectomy was due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
medical providers between October 2001 and October 2003.


CONCLUSION OF LAW

The criteria for compensation under the provision of 
38 U.S.C.A. § 1151 for lung cancer, status post right 
lobectomy due to VA treatment have not been met.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.358, 3.800 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event award of the benefit 
sought.

In the present case, VA satisfied its duty to notify prior to 
the initial adjudication of the claim by means of a January 
2005 letter from the agency of original jurisdiction (AOJ) to 
the appellant that informed him of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  He was not provided with 
notice of the type of evidence necessary to establish an 
effective date in the event of award of compensation 
benefits.  However, despite the inadequate notice provided to 
the Veteran on this element, the Board finds no prejudice to 
the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for compensation benefits pursuant to 38 U.S.C.A. 
§ 1151, any questions as to the appropriate effective date to 
be assigned are rendered moot.

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, VA and private 
treatment records, a VA examination report, and private 
medical opinions/statements.  Additionally, the claims file 
contains the Veteran's statements in support of his claim.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.   

The record reflects that the Veteran was afforded a VA 
opinion in August 2005.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA opinion obtained in this case is more than 
adequate for the issue decided on the merits herein, as it 
was based on a review of the Veteran's claims file.  The 
examiner also provided a well-supported rationale for his 
opinion.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA opinion with respect to 
the issue on appeal decided on the merits herein has been 
met.  38 C.F.R. § 3.159(c) (4).  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

38 U.S.C.A. § 1151 and its implementing regulations have 
undergone several changes in the past decade, most recently 
effective October 1, 1997.  See Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996).  

In pertinent part, 38 U.S.C. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

In this case, the veteran filed his § 1151 claim in October 
2004 and, accordingly, the post October 1, 1997 version of 
the law and regulation must be applied. See VAOPGCPREC 40-97 
[all Section 1151 claims which were filed after October 1, 
1997, must be adjudicated under the statutory provisions 
currently in effect, which essentially require a showing of 
negligence or fault on the part of VA].

Factual Background

An October 2001 VA outpatient treatment record shows that the 
Veteran presented to the Gene Taylor VA Community Based 
Outpatient Clinic (CBOC) in Mt. Vernon, Missouri, for his 12-
month visit, at which time he noted episodic exertional 
dyspnea for several months.  On physical examination, the 
Veteran's lungs were clear to auscultation.  Spirometry 
testing showed significantly decreased peak flow and 
decreased FEF 25-75.  The examiner's impression was that the 
Veteran's had an active dyspnea problem and a new problem of 
chronic obstructive pulmonary disease (COPD).  The plan was 
that an Albuterol inhaler was to be added.

In October 2002, the Veteran again presented to the Mt. 
Vernon VA CBOC for his 12-month check up.  At that time, the 
Veteran reported that he had stopped taking Terazosin (which 
had been prescribed for his benign prostatic hypertrophy) one 
month prior and that since that time his breathing and 
urination had improved.  On physical examination, the 
Veteran's lungs were clear to auscultation.  The examiner's 
assessment was COPD that had "improved since off Terazosin 
(?)."

In October 2003, the Veteran once again went to the Mt. 
Vernon VA CBOC for another 12-month check up.  The Veteran 
complained of experiencing a daily morning cough productive 
of thick sputum and dyspnea with exertion.  On physical 
examination of the Veteran's lungs, the examiner reported 
that there was good air entry, no rales or wheezes, and no 
pleural rubs.   The examiner's impression was that the 
Veteran's "COPD could use some help."  The examiner's plan 
was to add an Albuterol inhaler, two puffs four times daily, 
which the Veteran was to use prior to exercise.  He also 
prescribed two tablets twice daily of Guafenesin for cough 
and sputum.   

A private outpatient treatment record dated on November 12, 
2003, shows that the Veteran sought treatment from Dr. J. B., 
D. O., for complaints of a two month cough, wheezing, 
shortness of breath with exertion, and coughing up blood for 
three days.  He indicated that such symptoms had begun 
somewhat abruptly two months prior.  He also reported that he 
had been receiving care at the VA clinic in Mt. Vernon but 
had not had a chest x-ray recently. The Veteran further 
indicated that he had had about a 10 pound weight loss over 
the past year, which was due to some dietary changes.  The 
Veteran stated that he had been prescribed Albuterol, which 
only helped a little.  On physical examination, the Veteran's 
breath sounds were clear posteriorly.  However, in the upper 
anterior fields there was mild expiratory wheezing.  He also 
coughed intermittently, but his respirations were unlabored.  
An x-ray of the Veteran's chest showed a mass effect in the 
right upper mediastinum.  The lower lung fields appeared to 
be clear.  Dr. J. B.'s assessment was that the Veteran had a 
chest mass and a cough with occasional hemoptysis.  Dr. J. B. 
indicated that the x-ray was going to be sent for radiology 
review.

A November 21, 2003 private treatment record shows that the 
Veteran underwent a CT scan of his chest.  The physician's 
impression of the CT  scan was that there was a 5.2 cm right 
hilar mass with encasement and intraluminal extension of the 
right mainstem bronchus occlusion of the right upper lobe 
bronchus with right upper lobe collapse and adjacent mild 
mediastinal adenopathy.   Differential diagnosis favored 
primary lung carcinoma over other entities.
 
A November 24, 2003 private treatment record shows that the 
Veteran had a pulmonary consultation with Dr. M. H. G.  The 
reported history of the present illness was that the Veteran 
had been talking to his physicians for two years about his 
shortness of breath and that when it became worse during the 
last year, he was prescribed metered dose inhalers by the VA.  
The Veteran also reported a two month history of a cough and 
a one and a half month history of small amounts of red blood, 
hemoptysis.  After a physical examination, the physician's 
impression was that of a large right-sided lung mass with 
intraluminal obstruction of the right upper lobe and 
compromise of the right main stem brounchus, right bronchus 
intermedius.  The physician's plan was that a bronchoscopy 
was to be performed that day, but that most likely the 
Veteran was unresectable and would need to be referred to 
radiation therapy.  

In a December 1, 2003 private treatment record, Dr. M. H. G., 
indicated that the Veteran "appears to be unresectable 
surgically due to the large extent of the tumor and 
mediastinal adenopathy as well." 

A December 4, 2003 private treatment record demonstrates that 
the Veteran underwent a radiotherapy consultation with Dr. M. 
A. A.  Dr. A.'s assessment was that:
Based on imaging studies, the [Veteran] 
may have metastatic disease and that he 
may have mediastinal lymphadenopathy, but 
that the findings were not conclusive.  
The cancer extends close to the carina 
and the [Veteran] may not have a 
resectable cancer, even by pneumonectomy.  
However, the prognosis is so much worse 
if his cancer cannot be resected.

The physician felt that the Veteran should be evaluated by 
thoracic surgery.  Dr. A.'s plan was that if the Veteran 
could not undergo a resection, he would be a candidate for 
chemotherapy and radiation therapy, most likely given 
concomitantly. 



Another December 4, 2003 private treatment record 
demonstrates that the Veteran also underwent a consultation 
with Dr. M. R., whose assessment was that the Veteran had 
stage III-B T4N1M0 non-small cell carcinoma of the lung.  Dr. 
R. also indicated that in looking at the Veterans PFT and CT 
scan reports, he would refer the Veteran to cardiothoracic 
surgery for evaluation to see if his lesion was resectable.  
He also reported that he would consider giving neoadjuvant 
chemotherapy or chemotherapy and radiation therapy to 
downsize the tumor before resection if needed.  

A private hospital discharge summary demonstrates that the 
Veteran was hospitalized from December 16, 2003 to December 
22, 2002, during which time he underwent a mediastinoscopy 
and biopsy of the paratracheal nodes, which revealed no 
neoplasm.  A right thoracotomy was then accomplished and a 
right pneumonectomy was performed.  A final pathology report 
revealed a poorly differentiated non-small cell carcinoma 
extending from the right middle lobe into the right upper 
lobe and involving the right main stem bronchus with tumor 
coming to within 1 mm of the bronchial margian.  No tumor was 
seen directly involving the bronchial margin.  There was no 
metastasis to a total of seven peribronchial lymph nodes.  No 
vascular invasion was identified.

In a January 8, 2004 letter, Dr. J. N. P., indicated that the 
Veteran came to his office for a visit following his 
medistinoscopy and biopsy along with a right thorocotomy and 
pneumonectomy for a carcinoma of his right lung.  According 
the physician, the Veteran had done extremely well and that 
although they were afraid that he would not be resectable he 
was indeed resectable and there were no positive nodes or 
positive lines of resection.  Dr. P. indicated that, 
"hopefully, he will have a good chance for cure."

A March 2004 private treatment record reflects that  Dr. J. 
B., indicated that the treatment for the Veteran's lung 
cancer had gone surprisingly well and that based on his 
initial evaluation there and with his CT scan, he had made a 
remarkable recovery, with even the surgeon being surprised at 
how well the surgery went.

In August 2005, a VA physician provided an opinion that 
addressed the Veteran's allegations that VA physicians did 
not provide the appropriate care for his breathing problems, 
which delayed the diagnosis of lung cancer.  In this regard, 
after a review of the Veteran's claims folder and medical 
records, the examiner opined that the delay in the diagnosis 
of the Veteran's lung cancer is less likely as not caused by 
improper treatment by doctors at VAMC Fayetteville/Mt. Vernon 
Community Based Outpatient Clinic.  In reaching this 
conclusion, the examiner stated:

1.  [Veteran] reported improvement in his 
breathing following discontinuation of 
Terazosin during the routine follow up 
visit in Oct. 2002 so there was no need 
to get chest x-ray as routine screening 
for lung cancer with chest radiography is 
not recommended.  He had stopped using 
his Albuterol MDI some time before April 
2002 as presumably his shortness of 
breath had improved.

2.  He did relate worsening shortness of 
breath and productive cough on his 
routine follow up visit in Oct. 2003, 
however, did not report hemoptysis and 
weight loss.  During that visit, chest x-
ray would have been justified due to 
worsening shortness of breath, however, 
it would not have changed the outcome.  
The efficacy of chest radiographic 
screening for lung cancer was first 
investigated in the 1960s.  Controlled 
prospective study involving over 55,000 
persons found that those receiving chest 
x-rays every 6 months had a larger 
proportion of resectable tumors, but 
mortality for lung cancer remained the 
same when compared with controls who 
received examinations only at the 
beginning and end of the trial. (Brett 
GZ. The value of lung cancer detection by 
six-monthly chest radiographs.  Thorax 
1968; 23:414-420).

3.  Given doubling time of cancer, he 
probably had lung cancer during his visit 
in Oct. 2003, and had chest xray been 
obtained during that visit, it probably 
would have shown right hilar mass, 
however, I doubt it very much that it 
would not have changed the outcome.

In a letter received in December 2005, the Veteran's treating 
private physician, Dr. J. B., indicated that the Veteran was 
seen in his clinic on November 12, 2003 complaining of a 
worsening cough with shortness of breath for two months and 
that he gave a history of having some shortness of breath for 
the past two years when he exerted himself.  According to Dr. 
B., the Veteran indicated that he had been followed at the VA 
clinic, but because he was feeling worse he came into Dr. 
B.'s office.  Dr. B. further indicated that at that time, a 
chest x-ray indicated a large mass in his right upper lung.  
A CT scan confirmed a 5.2 cm mass involving the superior 
aspect of the right hilum.  The Veteran was referred to a 
pulmonologist, then a thoracic surgeon.  There was initial 
concern that the mass was too large to be resected. However, 
the Veteran's right lung was able to be removed with clear 
margins at that time.  Dr. B. further stated:

It is possible had this [right lung mass] 
been discovered sooner, a total right 
pneumonectomy may not have been required, 
however, I cannot be entirely certain of 
this.  The tumor was in the right hilar 
region with extension into the right 
mainstem bronchus, so at the time of 
diagnosis a complete pneumonectomy was 
required.  Had the tumor been discovered 
when more localized and not in the 
mainstem bronchus, it is possible surgery 
could have spared some of his lung.

Legal Analysis

The Veteran maintains that he is entitled to compensation 
under the provisions of 38 U.S.C.A. § 1151 for negligent 
treatment he received at the Fayetteville, Arkansas VA 
Medical Center's Gene Taylor Community Based Outpatient 
Clinic in Mt. Vernon, Missouri between October 2001 and 
October 2003.  According to the Veteran, if his examinations 
at such facility had been properly conducted, including the 
obtaining of a chest x-ray, then his right lung cancer would 
have been detected sooner and, thus, it would have been 
possible that only a portion of his right lung would have 
been removed, instead of the entire right lung.

As stated above, a valid claim under 38 U.S.C.A. § 1151 must 
establish the presence of an additional disability, which is 
determined by the Veteran's physical condition immediately 
prior to the "injury" claimed versus the subsequent 
physical condition resulting after the "injury" claimed.  
38 C.F.R. § 3.358 (2008).  The Board finds that such 
additional disability is demonstrated in the record.  In this 
regard, the record reflects that the Veteran complained of 
shortness of breath and a cough when he went to the Mt. 
Vernon, Missouri VA Community Based Outpatient Clinic in 
October 2001, October 2002, and October 2003 for his annual 
check ups.  At those times, VA examiners only assessed the 
Veteran's condition as COPD.  However, the record 
demonstrates that in November 2003, subsequent to his VA 
examinations, the Veteran was diagnosed with lung cancer in 
his right lobe and underwent a pneumonectomy in December 2003 
to remove his right lung.

However, the Board finds that the evidence of record does not 
demonstrate that the removal of the Veteran's right lung was 
due to carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on VA's part.  In 
this regard, with respect to whether the VA examiners should 
have ordered a chest x-ray during the Veteran's October 2002 
VA examination, the Board observes that there is no evidence 
that such a diagnostic test was, in fact, indicated or 
required.  Indeed, the August 2005 VA examiner indicated that 
there was no need for a chest x-ray in October 2002 because 
the Veteran had reported that his breathing had improved 
following his discontinuation of Terazosin and that, 
presumably, his shortness of breath had improved after he had 
stopped using his Albuterol MID sometime before April 2002.  
There is no other evidence of record that contradicts such 
finding.

The Board acknowledges that the August 2005 VA examiner 
indicated that during the Veteran's October 2003 examination, 
a chest x-ray "would have been justified" as a result of 
his worsening shortness of breath.  The examiner also 
indicated that "given the doubling time of cancer, [the 
Veteran] probably had lung cancer during his visit in Oct. 
2003, and had chest x-ray been obtained during that visit, it 
probably would have shown right hilar mass."  However, it is 
significant to point out that the August 2005 VA examiner 
also opined that even if a chest x-ray would have been done 
that it still "would not have changed the outcome." (The 
Board finds that it is reasonable to construe such statement 
to mean that if the chest x-ray had been performed in October 
2003, then it still would not have prevented the Veteran from 
having been diagnosed with lung cancer and/or having to 
undergo a pneumonectomy.)  In reaching this conclusion, the 
VA examiner relied on a cited controlled medical study in 
which it was found that the people who received chest x-rays 
every six months had a larger proportion of resectable 
tumors, but that the mortality for lung cancer remained the 
same when compared to those who received examinations only at 
the beginning and end of the trial.  

Further, the Board notes that the Veteran's own treating 
physician, Dr. J. B., could not, with certainty, state that 
the Veteran's right lung would not have had to be removed if 
a chest x-ray had been obtained sooner.  Indeed, in his 
December 2005 letter, Dr. B stated: 

It is possible that had this [right lung 
mass] been discovered sooner, a total 
right pneumonectomy may not have been 
required, however, I cannot be entirely 
certain of this.  The tumor was in the 
right hilar region with extension into 
the right mainstem bronchus, so at the 
time of diagnosis a complete 
pneumonectomy was required.  Had the 
tumor been discovered when more localized 
and not in the mainstem bronchus, it is 
possible surgery could have spared some 
of his lung.

The Board finds that such opinion is ambiguous and 
speculative and, at most, does little more than indicate the 
possibility that the Veteran would not have had to undergo a 
complete pneumonectomy if his chest mass had been discovered 
sooner, presumably by an earlier chest x-ray at the Mt. 
Vernon VA CBOC.  The Board notes that is well established 
that medical opinions that are speculative, general, or 
inconclusive in nature do not provide a sufficient basis upon 
which to support a claim.  See e.g. McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is 
possible" too speculative to establish medical nexus).  Also 
the Court has held that an examiner's opinion that a current 
disorder "could be" related to, or that there "may be" some 
relationship with, symptomatology in service makes the 
opinion of the examiner too speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish a causal relationship.

Thus, in weighing the probative value of the VA and private 
opinions, the Board finds that based on the reasons cited 
above, Dr. B's December 2005 opinion has less probative value 
than the opinion provided by the VA examiner in August 2005, 
and thus, will be afforded less probative weight.  Therefore, 
the Board finds that the preponderance of the evidence is 
against a finding that the Veteran would not have had to 
undergo a right pnuemonectomy if VA physicians had performed 
a chest x-ray prior to his November 2003 private chest x-ray 
and subsequent diagnosis of lung cancer.

In conclusion, although the Veteran asserts that his right 
lung pneumonectomy was due to VA physicians' failure to 
obtain chest x-rays between October 2001 and October 2003, he 
is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical diagnosis or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
He is competent to give evidence about what he experienced; 
for example, he is competent to report that he experiences 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  The Board finds that the 
negative evidence of record, including the August 2005 VA 
opinion is of greater probative value than the Veteran's 
statements in support of his claim.  Accordingly, the Board 
finds that the competent evidence of record fails to 
establish that the Veteran's right lung pneumonectomy was due 
to carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2008), but does not find that 
the evidence is of such approximate balance as to warrant its 
application. Accordingly, the Board finds that the Veteran's 
claim for compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 is denied.


ORDER

Entitlement to Department of Veterans Affairs compensation 
under 38 U.S.C.A. § 1151 for lung cancer, status post right 
lobectomy is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


